         Case 20-31799-sgj7 Doc 7 Filed 08/04/20               Entered 08/04/20 15:47:55         Page 1 of 1




 The following constitutes the ruling of the court and has the force and effect therein described.




 Signed August 4, 2020
______________________________________________________________________



BTXN 104b/105b (rev. 09/11)
                                    UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS


In Re:                                                     §
H & M Trucking, LLC                                        §    Case No.: 20−31799−sgj7
                                                           §    Chapter No.: 7
                                        Debtor(s)          §


                              ORDER FOR ADMISSION PRO HAC VICE
    The Court, having considered the Application for Admission Pro Hac Vice of Ryan P. Dunn, to represent
PeopleFund, related to document #5, ORDERS this application be:

    Granted − The Clerk of the District Court for the Northern District of Texas shall deposit the application fee to
the account of the Non−Appropriated Fund.

    Denied − The Clerk of the District Court for the Northern District of Texas shall return the admission fee to the
applicant.

                                               # # # End of Order # # #
